DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 4/9/2021.
Claims 1-2 and 11 are amended.
Claims 15 are cancelled.
Claims 1-14 and 16-20 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 4/9/2021 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.
Applicant’s arguments, see Page 8, lines 4-10, filed 4/9/2021, with respect to the rejection(s) of claim 11 and cancelled claim 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Villax et al. (US 2009/0178676).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubin (WO 2012/026963 A2).
Regarding claim 1, Rubin discloses a system for aerosolizing and deliver therapeutic substances in a device (abstract) comprising:
a preformed blister pack (213; equivalent to a cartridge in a sealed container) filled with a medicant (Page 28, line 14; equivalent to a pre-vapor formulation) to be vaporized (Page 29, lines 10-28); and
an aerosol delivery device (see Fig. 7; includes a housing which is interpreted as the dispensing body) including a top end (equivalent to a mouthpiece end) connected with a mouthpiece (231) and a bottom end (equivalent to an opposing base end) including a heating element (212), the bottom end including a medicant port channel (222) such that the blister pack is inserted through the medicant port (Page 29, lines 10-12; see Fig. 7; equivalent to the base end configured to couple with the cartridge) such that a piercing mechanism (223) removes or causes a top opening (224) by which medicant can be released and the heater is able to vaporize the medicant substance by sending thermal energy to the substance by conduction or convection (Page 29, lines 10-18; interpreted as the pre-vapor formulation is in fluidic communication with the vaporizer and the vaporizer configured to heat the pre-vapor formulation to generate a vapor), and the aerosol delivery device including one or more air inlet ports (242a,b).
Regarding claim 2, Rubin discloses the blister pack (213) includes an opening (242; interpreted as a distal end as an upstream end) and the air inlet ports located downstream of the blister pack (see Fig. 7).
Regarding claim 4, Rubin discloses airflow enters the device through inlet passage (228) before exiting the device via outlet end (230), wherein the outlet end can consist of the mouthpiece (231; Page 30, lines 20-31; equivalent to a downstream end).
Regarding claim 5
Regarding claim 6, Rubin discloses a first chamber (210) connected to a second chamber (225) via a channel (226) (Page 29, lines 29-30; collectively interpreted as a vapor passage extending from the vaporizer to the mouthpiece end) before exiting the outlet end (230; Page 30, lines 20-24). 
Regarding claim 7, Rubin discloses a batteries (221) located between the top end of the housing (see Fig. 7) and the heater (211) (see Fig. 7). 
Regarding claim 8¸ Rubin discloses a first chamber (210; the housing of the first chamber is interpreted as a base structure).
Regarding claim 9, Rubin discloses the blister pack (213) is located in the first chamber (210; Page 28, lines 18-19) after inserting the blister pack through the medicant port channel (222).
Regarding claim 10, Rubin discloses the blister pack (213) is housed on a medicant slide (214; Page 28, lines 16-19; equivalent to a flanged portion), the housing of the first chamber including a rim (see annotated Fig. 7 below) such that the medicant slide abuts the rim when inserted into the first chamber (see annotated Fig. 7 below). 

    PNG
    media_image1.png
    450
    855
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rubin (WO 2012/026963 A2) as applied to claim 1 above, and further in view of Luciani (US 2016/0128384).
Regarding claim 3, Rubin discloses the device as discussed above with respect to claim 1. Rubin discloses another embodiment (Fig. 1) including a liquid reservoir (15) including a liquid medicant formulation (14). 
However, Rubin is silent as to wherein the cartridge being sealed with a ball check valve arrangement.
Luciani teaches an electronic cigarette (abstract) comprising a disposable cartridge (40; Fig. 7; Paragraph 55) wherein the pre-vapor formulation is a liquid (Paragraph 56), and the cartridge is hermetically sealed (Paragraph 56) using a ball check valve (closed valve 41; Fig. 7; Paragraph 56) wherein a ball structure (one-way valve 33; Fig. 7; Paragraph 58) is configured to press against (Paragraph 59) a vaporizer (atomizer 3; Fig. 7; Paragraph 57) to release the pre-vapor formulation within the cartridge during a coupling action (Paragraph 57).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a ball check valve as in Luciani to the liquid reservoir of Rubin in order to prevent the leakage of liquid substance when the cartridge is not inserted into the cigarette (Luciani; Paragraph 56) thereby improving the safety of the device (Luciani; Paragraph 9-10).
Claims 11-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2002/0078951) in view of Villax et al. (US 2009/0178676). 
Regarding claim 11, Nichols discloses a disposable aerosol generator (abstract) comprising:
a cartridge (110, 300; Fig. 1-2) including a plurality of recesses (12, 310; equivalent to a plurality of compartments) to hold a volume of fluid (paragraph 28) and outlets/flow passage (20, 312) being sealed with aluminum foil (Paragraph 30); and
a system (100; equivalent to a dispensing body (see Fig. 3) including a heating device (130, 236; equivalent to a vaporizer, wherein the flow passage is held against the heater raised by the spindle (216; Paragraph 50; equivalent to rotatably-mounted via the vaporizer) and wherein the system rotates the cartridge to a drug release position (Paragraph 44) and activate a solenoid to puncture the cartridge to as to pierce the channel (16) thereby forming the outlet (20; Paragraph 44; equivalent to the cartridge and vaporizer in fluid communication).
However, Nichols is silent as to the dispensing body is configured to expose a portion of the cartridge to permit manual rotation of the cartridge.
	Villax teaches an inhaler for pulmonary use (abstract) comprising a rotary actuated inhaler body (400; Fig. 19-20) working in conjunction with a cylinder cartridge (410), the cartridge is provided with an opening (441) by means of which it is mounted on an inhaler body axle (440) which extends perpendicularly to the longitudinal axis of the mouthpiece to enable the cartridge to be rotated relative to the inhaler body to bring compartments (420) into inhalation alignment with the mouthpiece (403) (Paragraph 79); the user turns the powder cartridge in order to bring the compartments into alignment with the mouthpiece (Paragraph 79; interpreted as the dispensing body is configured to expose a portion of the cartridge to permit a manual rotation of the cartridge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cartridge of Nichol to allow a user to turn the cartridge as in Villax in order to simplify the ease of use of the device (Villax; Paragraph 46, 48). 
Regarding claim 12, modified Nichols discloses the disposable body is disc shaped (Claim 8). 
Regarding claim 14
Regarding claim 16, the claim limitation “the vaporizer is configured to remain stationary during a rotation of the cartridge,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114. However, because the device of modified Nichols is identical to the claimed invention, it is capable of being operated with similar if not identical claimed characteristics.
Regarding claim 18-19¸ modified Nichols discloses the heating device (130; Fig. 4) comprising an opening (138; equivalent to a feed inlet configured to receive pre-vapor formulation) and the puncture device moves through the opening to form outlet (20; Paragraph 44; equivalent to each of the plurality of compartments defines a feed outlet to release the pre-vapor formulation) such that vaporized fluid is expelled through the dispenser (140; Paragraph 44).
Regarding claim 20¸ Nichols discloses the mouthpiece may be connected to a hinged top portion hingably connected to a main body via a hinge connection such that the top portion can pivot open to load a disposable cartridge (Paragraph 48). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2002/0078951) in view of Villax et al. (US 2009/0178676) as applied to claim 11 above and further in view of Sawant (US 2011/0271958).
Regarding claim 13, modified Nichols discloses the e-vapor device as discussed above with respect to claim 11. 
However, modified Nichols is silent as to the cartridge having a ridge side surface.
Sawant teaches an inhaler device (abstract) comprising a cartridge (38) having a plurality of compartments (42) and a plurality of ratchet teeth (60) on the wall of the cartridge (Paragraph 59), wherein the ratchet teeth rotate in the direction of arrow (A; Fig. 6) such that the cartridge cannot be rotated in a direction opposite arrow (A; Paragraph 60). 
. 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols et al. (US 2002/0078951) in view of Villax et al. (US 2009/0178676) as applied to claim 11 above and further in view of Mielordt (US 5819756).
Regarding claim 17¸ modified Nichols discloses the e-vaping device as discussed above with respect to claim 11. 
However, modified Nichols is silent as to the vaporizer is visible through a top surface of the dispensing body.
Mielordt teaches a device for inhaling aerosols (abstract) wherein the housing adjacent to the heating appliance is transparent so that its glow would be visible when heating is activated to give the psychological impression of conventional smoking (Column 7, line 24-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the system of Nichols to include a transparent housing adjacent to the heater as in Mielordt in order to view a glow from the activated heating element (Mielordt; Column 7, lines 24-32). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Brunner (US 2016/0324214) teaches a central fixed member (110) adapted to receive a heating element, a circular tray (120) with different compartments (122) fixed and configured to rotate on the fixed member (see Fig. 1). However, Brunner was effectively filed after the effective filing date of 4/22/2015. 




Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747       


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747